UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6177


RAOUL LAFOND,

                    Plaintiff - Appellant,

             v.

RICHARD S. GLASER, JR.; WALTER C. HOLTON, JR.; CLIFTON THOMAS
BARRETT; LYNNE P. KLAUER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cv-00557-CCE-JEP)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raoul Lafond appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing under 28 U.S.C. § 1915A(b) Lafond’s complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Lafond v. Glaser, No. 1:20-cv-00557-

CCE-JEP (M.D.N.C. Jan. 14, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2